Citation Nr: 1221784	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee retropatellar pain syndrome.

2.  Entitlement to an increased rating for residuals of a torn medial meniscus of the left knee, retropatellar pain syndrome, also currently evaluated as 10-percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

10.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for acid reflux as secondary to medications prescribed for treatment of the service-connected bilateral knee disability.

13.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


Since there is an outstanding hearing request, the Board is remanding the claims to the RO via the Appeals Management Center (AMC).


REMAND

The Veteran was scheduled to testify at a videoconference hearing before the Board on June 18, 2012, but he did not appear for the hearing.  It appears, however, that the notice letter for the hearing went to the wrong address, as it was returned as undeliverable in March 2012.  A previous notice letter for a hearing scheduled in February 2012 also was returned as undeliverable to a different address.  VA's Veterans Appeals Control and Locator System (VACOLS) shows the Veteran's current address is different than the addresses used for both hearing notice letters.  And, indeed, when given the docket sheet listing the hearings scheduled for June 18, 2012, the presiding judge noticed that it indicated the Veteran's hearing was to be rescheduled since he had moved to another address.  He is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a) and (e) (2011).

Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's videoconference hearing.  Both he and his representative should be notified of the date this hearing is rescheduled for and apprised of the time and location of it.  According to the most recent address in VACOLS, this notice letter should be sent to 8800 S. Braeswood Blvd., Apt. 501, Houston, TX 77031.  If the Veteran changes his mind and elects not to have this hearing, or again fails to report for it on the date scheduled, then also document this in the claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


